United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1987
Issued: January 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 28, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated August 9, 2006 which denied his request for
reconsideration on the grounds that it was untimely filed and failed to establish clear evidence of
error. Because more than one year has elapsed from the last merit decision dated February 18,
2003 to the filing of this appeal on August 28, 2006 the Board lacks jurisdiction to review the
merits of this claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely.
FACTUAL HISTORY
On October 23, 2001 appellant, then a 48-year-old letter carrier, filed an occupational
disease claim alleging that he developed a foot fungus, which was aggravated by his diabetes and

by inclement weather as he walked his route. He stopped work on September 28, 2000 and
remained on leave without pay indefinitely.1
After initially denying appellant’s claim, the Office developed the medical evidence and
eventually accepted the claim for aggravation of bilateral chronic tinea pedis (dermatophytosis)
and paid appropriate wage-loss compensation.
On September 24, 2002 the Office informed appellant that there was a conflict of opinion
between his physician, Dr. Philip F. Adler, a podiatrist, and a second opinion physician,
Dr. Howard Groshell, Jr., a podiatrist.2 Dr. Adler opined that appellant was capable of walking
45 minutes per day, while Dr. Groshell found that he was capable of performing his full duties
with no restrictions.
The Office arranged for a referee physician, Dr. Robert J. Grube, a Board-certified
orthopedic surgeon, to examine appellant on October 25, 2002. Dr. Grube submitted a narrative
report in which he detailed appellant’s medical history and the results of his physical
examination and found that he was fit to return to duty provided that appellant continue a
treatment course with Dr. Adler and that he wear diabetic shoes while walking his routes. The
report noted that appellant’s “fungus involvement of the great toe nails” was likely present
before he became a letter carrier. Dr. Grube also submitted a form report dated November 22,
2002, in which he found that appellant was fit to return to duty, with the restrictions that he
should wear diabetic shoes and that he could not lift more than 50 to 75 pounds.
On January 14, 2003 the Office issued a notice of proposed termination of compensation.
It proposed to terminate both wage-loss payments and medical treatment compensation. The
notice informed appellant that he had 30 days to submit additional evidence or argument.
In a February 18, 2003 decision, the Office made final the proposed termination of
appellant’s wage loss and medical treatment compensation.
After the Office terminated appellant’s benefits, he submitted documents from the
employing establishment regarding his work status and also submitted an incomplete wage-loss
claim dated January 7, 2004. On January 16, 2004 it informed appellant that his compensation
had been terminated as of February 18, 2003.
On July 29, 2006 appellant requested reconsideration. He stated that the employing
establishment had not called him back to work after the Office terminated his compensation and
that he had experienced financial difficulties as a result. Appellant requested that the Office
reopen his claim and consider it in light of Dr. Grube’s October 25, 2002 letter and a disability
rating decision from the Veterans Administration (VA) granting medical coverage. In support of
his reconsideration request, appellant submitted the decision from the VA granting benefits for
his foot condition and tinnitus.
1

During the period in which appellant did not work for the employing establishment, the record shows that he
worked intermittently for a private employer.
2

Dr. Groshell previously examined appellant on May 14, 2002 and found that while his employment had
aggravated his foot condition, appellant could work without restrictions.

2

On August 9, 2006 the Office issued a decision denying appellant’s request for
reconsideration as untimely. It found that he had not shown clear evidence of error in the
Office’s February 18, 2002 decision and consequently denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
Section 8128(a) of the Federal Emlpoyees’ Compensation Act3 does not entitle a claimant
to review of an Office decision as a matter of right.4 The Office, through its regulation, has
imposed limitations on the exercise of its discretionary authority under section 8128(a). Section
10.607(a) of its implementing regulation provides that an application for reconsideration must be
sent within one year of the date of the Office decision for which review is sought.5 Section
10.607(b) states that the Office will consider an untimely application for reconsideration only if
it demonstrates clear evidence of error by the Office in its most recent merit decision. The
reconsideration request must establish that the Office’s decision was erroneous on its face.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.7 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.8 Evidence that does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of it.11
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value as to create a conflict in medical opinion or to establish a clear procedural error,
but must be of sufficient probative value to prima facie shift the weight of the evidence in favor
of the claimant and raise a substantial question as to the correctness of the Office’s decision.12
The Board makes an independent determination of whether a claimant has submitted clear
3

5 U.S.C. § 8128(a).

4

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1990).

5

20 C.F.R. § 10.607(a).

6

20 C.F.R. § 10.607(b).

7

Nancy Marcano, 50 ECAB 110, 114 (1998).

8

Leona N. Travis, 43 ECAB 227, 241 (1991).

9

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

10

Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919 (1992).

12

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

3

evidence of error on the part of the Office such that it abused its discretion in denying merit
review in the face of such evidence.13
ANALYSIS
The Board finds that the Office properly denied appellant’s request for reconsideration as
untimely. The Act’s implementing regulation provides that a request for reconsideration must be
filed within one year from the date of the Office decision for which review is sought.14 The most
recent merit decision was the Office’s February 18, 2003 decision that terminated appellant’s
compensation benefits. As appellant’s July 29, 2006 reconsideration request was made more
than one year following the Office’s February 18, 2003 decision terminating his compensation,
the Board finds that his request was untimely filed. Consequently, to have his claim reopened,
appellant must show clear evidence of error by the Office in its February 18, 2003 decision.
As noted above, to establish clear evidence of error appellant must submit evidence that
raises a substantial question as to the correctness of the Office’s decision.15 The evidence
presented must be of sufficient probative value to prima facie shift the weight of evidence to his
favor. It is not sufficient simply to present evidence that could lead a reasonable mind to a
contrary conclusion. Here, appellant has failed to present evidence establishing that the Office’s
decision was erroneous on its face or raising a substantial question as to the correctness of the
Office’s decision.
With his request for reconsideration, appellant submitted a December 16, 2005 decision
from the VA which granted benefits for his foot condition and for tinnitus. The decision is
insufficient to shift the weight of evidence in his favor, as it does not address how any continuing
condition or disability is causally related to appellant’s employment. Moreover, the findings of
other government agencies, while they may be instructive, are not determinative of disability
under the Act.16 Specifically, the Board has found that disability determinations by the VA do
not entitle claimants to benefits under the Act.17 Accordingly, the disability determination here
is not sufficient to shift the probative weight of the evidence or demonstrate clear evidence of
error in the Office’s decision.
Other evidence and argument submitted by appellant after the Office terminated his
benefits also does not raise a substantial question concerning the correctness of its decision.
Appellant submitted documents regarding his work status and asserted that he had not asked to
return to work by the employing establishment. However, this evidence and assertion does not
demonstrate clear error on the part of the Office in terminating benefits in its February 18, 2003
13

Thankamma Mathews, 44 ECAB 765, 770 (1993).

14

20 C.F.R. § 10.607(a).

15

Darletha Coleman, 55 ECAB 143 (2003).

16

See Beverly R. Jones, 55 ECAB 411 n.14 (2004); Daniel Deparini, 44 ECAB 657 (1993); George A. Johnson,
43 ECAB 712 (1992).
17

James Robinson, Jr., 53 ECAB 417 (2002).

4

decision. The Board notes that the underlying issue, the termination of benefits, is medical in
nature, but appellant has not submitted any additional medical evidence addressing how and why
any remaining disability or condition would be employment related.
Consequently, the evidence and argument submitted on reconsideration does not shift the
weight of the evidence in appellant’s favor so as to demonstrate that the Office’s prior decision
was erroneous on its face.
CONCLUSION
The Board finds that the Office properly determined that appellant’s July 29, 2006
request for reconsideration was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the August 9, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

